B. E. SAEEOLD, J.
The plea is founded upon a provision of an act “to regulate judicial proceedings in certain cases,” approved August 12, 1868. This act authorizes a *470stay of execution in favor of purchasers of land since May 1st, 1865, under certain circumstances. Even if it were not unconstitutional — about which there is no necessity for an expression of opinion — it has no reference to the rendition of judgment in the cases to which it was intended to apply. The plea was properly strickeu out as irrelevant. Rev. Code, § 2630.
The judgment is affirmed.